

115 HR 6279 IH: Anti-Bullying and Harassment Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6279IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Safe and Drug-Free Schools and Communities Act to include bullying and harassment
			 prevention programs.
	
 1.Short titleThis Act may be cited as the Anti-Bullying and Harassment Act of 2018. 2.Bullying and Harassment Prevention Policies, Programs, and Statistics (a)State Reporting RequirementsSection 4112(c)(3)(B)(iv) of the Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7112(c)(3)(B)(iv)) is amended by inserting , including bullying and harassment, after violence.
 (b)State ApplicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is amended— (1)in paragraph (9)—
 (A)in subparagraph (C), by striking and at the end; and (B)by adding at the end the following:
						
 (E)the incidence and prevalence of reported incidents of bullying and harassment; and (F)the perception of students regarding their school environment, including with respect to the prevalence and seriousness of incidents of bullying and harassment and the responsiveness of the school to those incidents;;
 (2)in paragraph (18), by striking and at the end; (3)in paragraph (19), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (20)provides an assurance that the State educational agency will provide assistance to districts and schools in their efforts to prevent and appropriately respond to incidents of bullying and harassment and describes how the agency will meet this requirement..
 (c)Local Educational Agency Program ApplicationSection 4114(d) of such Act (20 U.S.C. 7114(d)) is amended— (1)in paragraph (2)(B)(i)—
 (A)in the matter preceding subclause (I), by striking the semicolon and inserting a comma; (B)in subclause (I), by striking and at the end; and
 (C)by adding at the end the following:  (III)performance indicators for bullying and harassment prevention programs and activities; and; and
 (2)in paragraph (7)— (A)in subparagraph (A), by inserting , including bullying and harassment after disorderly conduct;
 (B)in subparagraph (D), by striking and at the end; and (C)by adding at the end the following:
						
 (F)annual notice to parents and students describing the full range of prohibited conduct contained in the discipline policies described in subparagraph (A); and
 (G)complaint procedures for students or parents that seek to register complaints regarding the prohibited conduct contained in the discipline policies described in subparagraph (A), including—
 (i)the name of the school or district officials who are designated as responsible for receiving such complaints; and
 (ii)timelines that the school or district will follow in the resolution of such complaints;. (d)Authorized ActivitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2)) is amended—
 (1)in subparagraph (A)— (A)in clause (vi), by striking and at the end;
 (B)in clause (vii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (viii)teach students about the consequences of bullying and harassment.; and (2)in subparagraph (E), by adding at the end the following:
					
 (xxiii)Programs that address the causes of bullying and harassment and that train teachers, administrators, and counselors regarding strategies to prevent bullying and harassment and to effectively intervene when such incidents occur..
 (e)ReportingSection 4116(a)(2)(B) of such Act (20 U.S.C. 7116(a)(2)(B)) is amended by inserting , including bullying and harassment, after drug use and violence. (f)Impact EvaluationSection 4122 of such Act (20 U.S.C. 7132) is amended—
 (1)in subsection (a)(2), by striking and school violence and inserting school violence, including bullying and harassment,; and (2)in the first sentence of subsection (b), by inserting , including bullying and harassment, after drug use and violence.
				(g)Definitions
 (1)Drug and Violence PreventionParagraph (3)(B) of section 4151 of such Act (20 U.S.C. 7151) is amended by inserting , bullying, and other harassment after sexual harassment and abuse. (2)Protective Factor, Buffer, or AssetParagraph (6) of such section is amended by inserting , including bullying and harassment after violent behavior.
 (3)Risk FactorParagraph (7) of such section is amended by inserting , including bullying and harassment after violent behavior. (4)Bullying, Harassment, and ViolenceSuch section is further amended by adding at the end the following:
					
						(12)Bullying
 (A)In generalThe term bullying means aggressive behavior that is intended to cause distress or harm, involves an imbalance of power or strength between the aggressor and the victim and that favors the aggressor, and typically occurs repeatedly over time. Bullying may take many forms, including physical, verbal, relational, and cyber. Bullying can be conduct or behavior or that is based on, but not limited to, a student’s actual or perceived identity with regard to race, color, national origin, sex, gender identity, disability, sexual orientation, religion, or other distinguishing characteristics that may be defined by a State or local educational agency that—
 (i)is directed at one or more students; (ii)substantially interferes with educational opportunities or programs of such students; and
 (iii)adversely affects the ability of a student to participate in or benefit from the school’s educational programs or activities by placing a student in reasonable fear of physical or mental harm.
 (B)AssociationSuch term includes conduct described in clauses (i), (ii), and (iii) of subparagraph (A) that is based on—
 (i)a student’s association with another individual; and (ii)a characteristic of the other individual that is referred to in subparagraph (A).
								(C)Cyberbullying
 (i)In generalSuch term includes conduct described in subparagraph (A) that is undertaken, in whole or in part, through use of technology or electronic communications (including electronic mail, Internet communications, instant messages, or facsimile communications) to transmit images, text, sounds, or other data.
 (ii)SextingSuch term includes transmitting a nude picture by a means described in clause (i) if such transmission constitutes conduct described in subparagraph (A).
 (iii)False identitySuch term includes knowingly impersonating another person as the author of posted content or messages on the Internet in order to trick, tease, harass, or spread rumors about the other person.
 (13)HarassmentThe term harassment means conduct, including conduct that is based on a student’s actual or perceived identity with regard to race, color, national origin, gender identity, disability, sexual orientation, religion, or any other distinguishing characteristics that may be defined by a State or local educational agency, that—
 (A)is directed at one or more students; (B)substantially interferes with educational opportunities or educational programs of such students; and
 (C)adversely affects the ability of a student to participate in or benefit from the school’s educational programs or activities because the conduct as reasonably perceived by the student is so severe, persistent, or pervasive.
 (14)ViolenceThe term violence includes bullying and harassment.. (h)Effect on Other Laws (1)AmendmentThe Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
					
						4156.Effect on Other Laws
 (a)Federal and State Nondiscrimination LawsNothing in this part shall be construed to alter legal standards regarding, or limit rights available to victims of, bullying or harassment under other Federal or State laws, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (b)Free Speech and Expression LawsNothing in this part shall be construed to alter legal standards regarding, or affect the rights available to individuals under, other Federal laws that establish protections for freedom of speech and expression..
 (2)Clerical AmendmentThe table of contents of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding after the item relating to section 4155 the following:
					
						
							Sec. 4156. Effect on other laws..
				